Citation Nr: 0614122	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-10 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a back injury.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for osteoarthritis of both 
knees, claimed as water on the knees.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for tuberculosis with asthma, 
claimed as bronchitis and walking pneumonia.


REPRESENTATION


Appellant represented by:    Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to June 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

The veteran is attempting to reopen claims of entitlement to 
service connection for a back injury, osteoarthritis of the 
knees and tuberculosis with asthma.  The claim for service 
connection of a back injury was the subject of a prior and 
final Board decision dated in January 1999.  The claim for 
service connection of osteoarthritis of the knees was denied 
in a prior and final rating decision dated in October 1965, 
while the claim for service connection of tuberculosis and 
asthma was denied in a prior and final rating decision dated 
in March 1997.  

Notice under the Veterans Claims Assistance Act (VCAA) must 
be provided prior to the initial decision on a claim, and in 
those instances where such notice is not provided in a timely 
fashion, any possible prejudice can only be cured by 
subsequent readjudication of the claim.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has 
duties under the VCAA to apprise a claimant of the evidence 
necessary to substantiate their claims for benefits and to 
make reasonable efforts to assist a claimant in obtaining 
evidence unless no reasonable possibility exists that such 
assistance will aid in substantiating the claims.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that a recent decision by the Court of 
Appeals for Veterans Claims (the Court) pertains to attempts 
to reopen claims subject to prior final denials.  In Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court determined that the Veterans Claims Assistance Act of 
2000 (VCAA) requires VA to notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
that VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
Court also found that, in order to satisfy the legislative 
intent underlying the VCAA notice requirement to provide 
claimants with a meaningful opportunity to participate in the 
adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.

Due to the failure to provide the veteran with a timely 
letter which notified him of all the evidence and information 
that is necessary to reopen the claims on appeal, the Board 
finds that these claims must be remanded to provide the 
veteran with the required information.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  
Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to comply with 
Kent v. Nicholson, No. 04-181 (U.S. Vet. 
App. March 31, 2006), to include 
furnishing the veteran with a letter 
informing him of evidence and information 
that is necessary to reopen the issues on 
appeal, including corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

